Case 1:19-cv-00660-MKB-SMG Document 98 Filed 09/03/20 Page 1 of 2 PageID #: 912
                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       September 3, 2020
 By ECF
 Honorable Margo K. Brodie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Fed. Defenders of New York, Inc. v. Fed. Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

 Dear Judge Brodie:

         This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write in response
 to the portion of Plaintiff’s September 2, 2020 status report that seeks relief from the Court, namely
 an Order that a BOP representative with “decision-making authority” attend and participate in
 every on-going mediation session. For the reasons set forth below, Plaintiff’s request, which was
 discussed with neither Defendants nor the mediator prior to being presented to the Court, should
 be denied.

         As an initial matter, representatives from the MDC and MCC already participate on each
 call and share their knowledge of the institutions and their operations. In addition, Defendants
 already facilitate calls between the mediator and appropriate MDC and BOP officials expeditiously
 when requested by the mediator to do so.

         The mediator has never suggested that adding participants on a regular basis would be
 helpful to the process, and Defendants submit that it would not. Through the mediation process,
 the parties exchange ideas and concerns as they arise, and the parties often must confer privately
 with their counsel following joint mediation sessions so that ideas and proposals can be thoroughly
 and adequately considered, and alternatives approved and presented to the full group. Even if a
 higher-ranking BOP official participated in each of the mediations calls, Defendants’ counsel
 would nevertheless need time to discuss the issues raised before making recommendations to the
 client. The client would not “bind” the Government on the spot in the absence of those discussions
 and recommendations, nor is there any reason the client should be compelled to do so.

         Finally, Defendants also note that Plaintiff did not confer in good faith with the defense
 team or the mediation team about its request, nor did they raise this issue on the joint mediation
 call that took place yesterday, prior to the submission of the status letters.
Case 1:19-cv-00660-MKB-SMG Document 98 Filed 09/03/20 Page 2 of 2 PageID #: 913




         Accordingly, for all of these reasons, the Court should deny Plaintiff’s request for an Order
 requiring Defendants to add additional client representatives to the regular mediation calls.

        We thank you for Your Honor’s consideration of this matter.


                                                       Respectfully submitted,

                                                       SETH D. DuCHARME
                                                       Acting United States Attorney

                                               By:               /s/
                                                       Seth D. Eichenholtz
                                                       Sean P. Greene-Delgado
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       718-254-7036/6484/6229
                                                       seth.eichenholtz@usdoj.gov
                                                       sean.greene@usdoj.gov
                                                       matthew.modafferi@usdoj.gov

 cc:    Counsel of Record (By ECF)

        Loretta E. Lynch
        Roberto Finzi
        Edward Nasser
        Paul, Weiss, Rifkind, Wharton & Garrison LLP

        Jeffrey Oestericher
        David Jones
        Assistant U.S. Attorneys
        U.S. Attorney’s Office, S.D.N.Y.




                                                  2
